   4:20-cv-03018-RGK-PRSE Doc # 9 Filed: 04/15/20 Page 1 of 1 - Page ID # 16



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

BILL LIETZKE,                               )                    4:20CV3018
                                            )
                     Plaintiff,             )
                                            )                MEMORANDUM
              v.                            )                 AND ORDER
                                            )
CITY OF PHILADELPHIA, ET PA,                )
                                            )
                     Defendant.             )
                                            )



        On March 2, 2020, the court ordered Plaintiff to sign his Complaint (filing 1) and
Application to Proceed In Forma Pauperis (filing 2) within 30 days or face dismissal of this
action. To date, Plaintiff has not corrected these technical defects or taken any other action
in this matter.

       IT IS THEREFORE ORDERED: This matter is dismissed without prejudice because
Plaintiff failed to prosecute it diligently and failed to comply with this court’s orders. The
court will enter judgment by a separate document.

       DATED this 15th day of April, 2020.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge
